Citation Nr: 0014405	
Decision Date: 06/01/00    Archive Date: 06/09/00

DOCKET NO.  94-03 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for sinusitis, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel

INTRODUCTION

The veteran served on active duty from May 1945 to July 1946.  
This case, which included the issues of entitlement to 
service connection on a secondary basis for hearing loss and 
tinnitus, was remanded by the Board of Veterans' Appeals 
(Board) in February 1997 to the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio, for 
additional actions, including evaluation of the veteran's 
sinusitis under the regulations that became effective in 
October 1996.  The case was returned to the Board in December 
1999.

An April 1999 rating decision granted service connection for 
hearing loss and tinnitus and assigned noncompensable 
evaluations effective December 20, 1991.  An August 1999 
rating decision granted a 10 percent evaluation for tinnitus, 
effective June 10, 1999.  Although correspondence submitted 
on behalf of the veteran in May 1999 indicates that he was 
dissatisfied with the evaluation assigned for tinnitus; 
correspondence submitted on behalf of the veteran in August 
1999 indicates that he is satisfied with the assigned 
evaluation for tinnitus.  Consequently, the only issue 
currently on appeal is the issue listed on the title page.


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's sinusitis is no more than moderate in 
severity, without frequently incapacitating recurrences.

3.  The veteran experienced more than six non-incapacitating 
episodes of sinusitis between February 12, 1998, and February 
25, 1999.



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
sinusitis under the regulations in effect prior to October 7, 
1996, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.7, 4.97, Diagnostic Code 6511 (1996).

2.  The criteria for a rating of 30 percent for sinusitis 
under the new rating criteria, beginning on February 12, 
1998, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.7, 4.97, Diagnostic Code 6511 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  
Further, the Board is satisfied that all relevant facts have 
been properly developed and that no further assistance to the 
veteran is required to comply with 38 U.S.C.A. § 5107(a). 

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1999) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected sinusitis.  The Board has found nothing in 
the historical record which would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.

Factual Background

VA outpatient records prior to January 1992 reveal complaints 
of chronic sinus congestion in January 1991.  There was 
tenderness in both maxillary sinuses in December 1991.

Also on file are VA outpatient records from February 1992 to 
May 1993.  Rhinitis was the impression in February 1992.  It 
was noted in follow-up for rhinitis/sinusitis in May 1992 
that the veteran was much better on Vancenase.  The 
assessment in February 1993 was allergic rhinitis.

On VA examination in March 1992, the veteran complained of 
occasional headaches and mild rhinorrhea.  He indicated that 
he was using Vancenase, which helped.  Examination revealed 
the paranasal sinuses to be nontender.  Chronic sinusitis was 
diagnosed.

On VA examination in April 1993, the veteran complained of 
chronic sinus headaches, difficulty breathing, and purulent 
discharge.  The diagnosis was possible chronic sinusitis, 
recommend CT of sinuses and ENT follow-up.

The veteran testified at his personal hearing at the RO in 
June 1993 that he had sinus infections 4-5 times a year that 
lasted a couple of weeks at a time, that his symptoms 
included headaches and drainage, and that these infections 
required antibiotic treatment. 

The veteran was hospitalized at a VA hospital in June 1994 
for heart disease.  The discharge diagnoses included chronic 
sinusitis.

The veteran complained on VA nose and sinus examination in 
September 1994 of a history of severe acute sinusitis that 
required antibiotics and drainage.  He said that he had 
approximately four episodes of acute sinusitis a year, with 
bifrontal and bimaxillary pain and a yellow-greenish nasal 
drainage; these episodes required antibiotics.  Physical 
examination revealed mild to moderate edema of the nasal 
mucosa.  There was no evidence of purulence.  X-rays of the 
paranasal sinuses showed questionable haziness of the right 
frontal sinus; it was noted that there was little change 
since X-rays taken in 1989.  The diagnosis was chronic 
sinusitis with acute sinusitis exacerbations.

VA outpatient records dated from January 1995 to February 
1999 reveal that chronic sinusitis was noted in July 1997.  
The veteran complained of sinus pain and congestion in August 
1997.  Examination revealed some tenderness in the left 
frontal and maxillary areas; sinusitis was diagnosed.  It was 
noted later in August 1997 that the veteran's sinusitis had 
resolved.  He had cold symptoms, including coughing up yellow 
sputum, in November 1997.  Examination revealed left 
maxillary tenderness; the impression was sinusitis.  The 
veteran complained of recurrent sinusitis on February 12, 
1998, with headaches, nasal congestion, and yellow to green 
secretions.  Sinusitis was diagnosed.  He complained of 
frontal sinus pain with yellow-green drainage for one week in 
April 1998, and examination revealed frontal tenderness; the 
impression was sinusitis.  He had headaches for five days in 
July 1998 due to sinusitis.  There were complaints and 
findings similar to April 1998 when the veteran was seen in 
August 1998.  

In January 1999 the veteran had a cough and thick yellow 
rhinorrhea; the assessment was sinusitis.  It was noted on 
February 9, 1999, that the veteran had had sinus exacerbation 
for one week and that he had chronic sinus problems and had 
just finished a course of antibiotics.  Chronic sinusitis was 
diagnosed.  According to treatment records dated February 25, 
1999, the veteran had a two day history of sinus infection 
and headache, with nasal congestion and yellow mucous.  
Sinusitis was diagnosed.

On VA examination in March 1999, the veteran complained of a 
worsening sinus condition with severe infections at least 
every two months that required antibiotics.  Symptoms 
included frequent headaches, nasal stuffiness, yellow-
greenish discharge, frequent post-nasal drip, and some 
bleeding.  The veteran said that he was using nasal 
medication.  Physical examination revealed early changes 
around the nares consistent with early rhinophyma, moderate 
hypertrophy of the inferior and middle turbinates, and some 
injection of the turbinates bilaterally.  The nares were 
patent; no purulence was noted; and there was no significant 
obstruction to nasal breathing.  X-rays showed mucosal 
thickening within both maxillary sinuses and cloudiness in 
the frontal sinus.  The diagnoses were chronic sinusitis, and 
residuals of previous septoplasty and nasal polypectomy.



Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1999).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999). 

Effective October 7, 1996, the criteria governing the rating 
of diseases of the nose and throat changed, including the 
criteria governing the rating of sinusitis.  See 61 Fed. Reg. 
46720 - 46731 (1996).  In Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991), the United States Court of Appeals for 
Veterans Claims (Court) held that where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the appellant 
applies unless Congress provided otherwise or permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary did so.

In the present case, the Board notes that the RO evaluated 
the veteran's claim under the previous regulations in making 
its decision prior to the Board remand in February 1997.  The 
April 1999 supplemental statement of the case applied the new 
criteria for sinusitis.  Accordingly, in light of Karnas, the 
Board will proceed to analyze the veteran's claim under both 
sets of criteria to determine if one is more favorable to the 
veteran.



A. Previous Rating Criteria.

Under 38 C.F.R. § 4.97, Diagnostic Code 6511, prior to 
October 71, 1996, a 10 percent rating was warranted for 
moderate maxillary sinusitis, with discharge or crusting or 
scabbing, and infrequent headaches.  A 30 percent rating was 
warranted for severe maxillary sinusitis, with frequently 
incapacitating recurrences, severe and frequent headaches, 
and purulent discharge or crusting reflecting purulence.  38 
C.F.R. § 4.97, Diagnostic Code 6511 (1996).

Upon review of the evidence of record, the Board finds that a 
disability evaluation in excess of 10 percent for sinusitis 
is not warranted under the former criteria.  While the 
evidence on file shows that the veteran has chronic sinusitis 
with headaches and purulent discharge, the veteran indicated 
that he had sinus infections requiring antibiotics 
approximately 4-5 times a year; the record does not document 
the presence of or suggest that the veteran had frequently 
incapacitating recurrences.

In sum, based upon the lack of clinical or other 
corroborating evidence of more than moderate symptoms 
associated with the veteran's service-connected sinusitis, 
the Board has concluded that the disability does not more 
nearly approximate the criteria for a higher evaluation under 
the criteria in effect prior to October 7, 1996.  38 C.F.R. § 
4.7.

B. New rating criteria

Under the new rating criteria, a 10 percent rating is 
warranted for maxillary sinusitis with one or two 
incapacitating episodes per year requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; three to six 
non-incapacitating episodes per year characterized by 
headaches, pain and purulent discharge or crusting.  A 30 
percent rating is warranted for maxillary sinusitis with 
three or more incapacitating episodes per year requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; more than six non-incapacitating episodes per year 
characterized by headaches, pain and purulent discharge or 
crusting.  An incapacitating episode of sinusitis means one 
that requires bed rest and treatment by a physician.  38 
C.F.R. § 4.97, Diagnostic Code 6511 and Note (1999).

As with the analysis under the former rating criteria, the 
evidence prior to February 1998 shows that the veteran does 
not meet the criteria for an evaluation in excess of 10 
percent.  While the veteran testified in June 1993 that he 
experienced 4-5 sinusitis episodes each year that required 
antibiotic treatment of his symptoms, there is no evidence 
that treatment for these episodes lasted 4-6 weeks or that 
the veteran required bed rest during these episodes.  There 
is also no corroborating evidence prior to February 1998 of 
more than six non-incapacitating episodes per year 
characterized by headaches, pain and purulent discharge or 
crusting.  

However, VA outpatient records beginning on February 21, 
1998, show treatment for sinusitis on seven occasions within 
a year and two weeks, with evidence of symptomatology that 
included headaches, pain, and purulent discharge.  It is also 
noted that the veteran complained on VA examination in March 
1999 of a worsening sinus condition, with a severe infection 
approximately every two months requiring antibiotics and 
symptomatology that included frequent headaches, nasal 
stuffiness, and yellowish-green discharge.  X-rays in March 
1999 showed mucosal thickening within both maxillary sinuses.  
Accordingly, the Board concludes that the disability picture 
for the veteran's sinusitis more nearly approximates the 
criteria for an evaluation of 30 percent, under the new 
criteria of Diagnostic Code 6511, beginning on February 12, 
1998.

The Board has also considered whether the case should be 
referred for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (1999).  The Board notes that, while the 
veteran's sinusitis has necessitated treatment on a number of 
occasions, there is no evidence that the veteran's sinusitis 
has necessitated frequent periods of hospitalization or that 
the manifestations of the disability are unusual or 
exceptional.  Therefore, the Board finds that the criteria 
for submission for an extra-schedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 237 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An increased evaluation of 30 percent is granted for 
sinusitis beginning February 12, 1998, subject to the 
criteria applicable to the payment of monetary benefits.



		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals



 

